DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

            ERICA LEE HENRY f/k/a ERICA RIEGSECKER,
                           Appellant,

                                     v.

                         CRAIG RIEGSECKER,
                              Appellee.

                               No. 4D21-3415

                           [November 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Susan Greenhawt, Senior Judge; L.T. Case No. FMCE-
21-000970 (41) (93).

  Thomas L. Hunker, Jonathan M. Woods and V. Ashley Paxton of
Hunker Appeals, Fort Lauderdale, for appellant.

    David M. Scott of the Law Office of David Scott, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.